917 So.2d 1086 (2005)
In re Melinda MARTIN, etc.
v.
NOVARTIS CONSUMER HEALTH, INC., et al.
No. 2005-CC-1554.
Supreme Court of Louisiana.
December 16, 2005.
In re Novartis Consumer Health Inc. et al.;  Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. E, No. 99-18696; to the Court of Appeal, Fourth Circuit, No. 2005-C-0582.
Granted and remanded to the court of appeal for reconsideration of the preemption issue in light of Bates v. Dow Agrosciences L.L.C., 544 U.S. 431, 125 S.Ct. 1788, 161 L.Ed.2d 687 (2005).
CALOGERO, C.J., would deny.
KNOLL, J., would deny.